M


                              jfourti) Court of ^pealsf
                                    g>an antonto, tlexa^


                                           April 24,2013

                                       No. 04-13-00155-CV


                                 IN THE INTEREST OF N.M.D.

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 201 l-PA-03144
                             Honorable H. Paul Canales, Judge Presiding

                                              ORDER


            In accordance with our opinion of this date, this appeal is DISMISSED FOR WANT OF
JURISDICTION.

            It is so ORDERED on April 24,2013.


                                                   jjcmdsiy
                                                  Sandee Bryan Marion,
                                                               M       Justice

            IN WITNESS WHEREOF, I have hereunto set my han(^and affixed the seal of the said
court on ^^@4thf4g^ ofApril, 2013.

  isf
  S *   t